Case 2:18-cr-00607-JMA Document 167 Filed 06/17/19 Page 1 of 6 PageID #: 757




                                                                                            June 17, 2019


  BY ECF

  The Honorable Joan M. Azrack
  United States District Judge
  Eastern District of New York
  200 Federal Plaza
  Central Islip, NY 11722

         Re:     United States v. Khwaja, et al., 18 Crim. 607 (JMA)

  Dear Judge Azrack:

          We write jointly on behalf of our clients, Abdulrahman Khwaja and Shikeba
  Rhamatzada, in response to the government’s letter regarding search protocols, filed on
  Friday, June 14, 2019 (the “Letter”). Contrary to Your Honor’s clear and unequivocal
  order, stated orally at the June 13, 2019 conference and then posted the following day to
  ECF, Dkt. # 158, the government’s Letter fails to identify the search protocol employed
  by the government to search the electronic devices seized from our clients and their
  businesses on November 15, 2018. That is because, as the Letter states, the government
  has no search protocol, but plans to come up with one at some future, unspecified date.

         Even more stunning, as the Letter makes plain, the government has not conducted
  any search whatsoever of the nearly 400 devices and documents it seized seven months
  ago. Instead, after arresting our clients in their homes, raiding their office, and seizing
  reams of material and electronic devices, the government has apparently sat on its hands
  and done nothing. In our collective decades of practice, including our time in
  government service, we have never before seen such a delinquent approach to
  prosecuting a case – all while insisting on onerous deprivations of our clients’ liberty and
  while seizing and withholding from our clients their business records and inventory for
  the improper and vindictive purpose of crippling their ability to operate their legitimate
  business.

          We therefore write not just to express our outrage, but also to request the
  following specific relief: (1) order the government to comply with Your Honor’s
  previous ruling to disclose the search protocols that it must use to review the devices it
  seized; (2) order the government to return the numerous items that it seized improperly
  and compel the government to clarify what property it intends to retain, providing a basis
  for the retention of each such item; and (3) set a prompt briefing schedule upon which we
  will move for suppression of evidence, among other things, after the production of
  discovery is complete.




                              90 Broad Street | 23rd Floor | New York, NY 10004
                             www.shertremonte.com | tel. 212.202.2600 | fax. 212.202.4156
Case 2:18-cr-00607-JMA Document 167 Filed 06/17/19 Page 2 of 6 PageID #: 758
  Hon. Joan M. Azrack
  June 17, 2019
  Page 2 of 6


     1. The Government’s Letter Flouts the Court’s Order in Failing to Provide a Search
        Protocol

           As the Court knows, since this case was charged last November, we have made
  numerous discovery requests in an effort to determine the government’s purported basis
  for charging our clients, despite their having no direct contact with alleged narcotics
  traffickers, and no involvement in any undercover cash drops, either alleged or actual.
  We made our first such requests on December 5, 2018 (A. Khwaja request - Dkt. # 50)
  and December 10, 2018 (Rhamatzada request – Dkt. # 54), and we have continuously
  requested discovery from the government since that time. What we have received so far
  is wiretap recordings that show only the undisputed fact that our clients did indeed
  operate a cellphone import-export business, and dribs and drabs of other materials, none
  of which can fairly be viewed as inculpatory. Finally, some five weeks after the court
  conference of April 3, 2019, at which the government stated it would turn over additional
  discovery in a matter of days, we received eight terabytes of images of the computers
  seized from 500 Smith Street, Farmingdale, New York, the location of National
  Electronics and its related businesses. That production, too, failed to provide any notice
  at all as to the evidentiary basis for the government’s case, as it was merely a copy of all
  of the data in the businesses’ electronic records. Accordingly, we filed separate letters on
  June 7, 2019 – a week before we appeared before Your Honor on June 13, 2019 –
  requesting that the government provide the search review protocol it used to search all
  electronic data seized, including the eight terabytes it had previously turned over. Dkt.
  ## 152, 153.

          At the conference on June 13, 2019, the Court ordered the government to provide
  its search protocol. Counsel for Mr. Khwaja asked that the search protocol be disclosed
  that day, stating, “They can do that if they have it, right?” Tr. of Conference, dated June
  13, 2019, at 5:12. Indeed, having demanded it a week prior to the conference, defense
  counsel were confident the government must have created a search protocol by June 13.
  In response to the defendants’ requests, the Court ordered that the protocol be provided
  by the close of business the following day, June 14. The government failed to truthfully
  disclose at the conference that, in fact, it had no search protocol and had conducted no
  search. Rather, the AUSA misleadingly responded in answer to the Court’s order, “Yes,
  Your Honor.” Id. at 4:18. When subsequently asked whether the government would
  produce the results of the searches, i.e., “whatever items are retrieved pursuant to the
  search protocol,” id. at 5:17-18, within two weeks, the AUSA stated that “might be
  physically impossible given the volume of computers” and that “certain of the
  computers” were password-protected, and “they are still in the process of being copied in
  order to be reviewed.” Id. at 5:22-6:1 (emphasis added). The AUSA did not tell the
  Court the truth, namely, that none of the computers had yet been reviewed and that no
  search protocol had yet been devised. This revelation in the June 14 Letter makes clear
  that the government’s statement in its June 12, 2019 letter to the Court that “the
  government’s search of the eight terabytes of data is ongoing,” Dkt. # 157, at 1, was, at
  best, a deliberate obfuscation.
Case 2:18-cr-00607-JMA Document 167 Filed 06/17/19 Page 3 of 6 PageID #: 759
  Hon. Joan M. Azrack
  June 17, 2019
  Page 3 of 6


          Finally, despite being given an extra day, the government still refused to provide
  any search protocol in its Letter of June 14. Instead, the bulk of the Letter complains
  about purported technical difficulties of searching images rather than the actual devices,
  for which the government, incredibly, appears to blame the defense. But nothing about
  such supposed technical difficulties prevented the government from developing a search
  protocol in advance of conducting the search. And rather than follow the Court’s clear
  directive to provide such a protocol, the Letter instead states that the government plans to
  use a date range “within the chronological parameters of the search warrants” and then
  search that subset of data for all individuals and entities identified in the search warrants
  as well as “words relating to the crimes identified in the search, such as “cash, dinero,
  money.” Letter at 2. This vague prognostication of how the government might
  eventually conduct a search in the future does not comply with the Court’s order to
  provide the actual protocols, despite being given an extra twenty-four hours to develop
  one (beyond the prior seven months).1 And it is very clear at this point that the
  government will not be able to search the electronic devices in its possession and produce
  the items it has recovered from them within the time-frame set by the Court.

           Accordingly, we respectfully request that the government be compelled to do as
  the Court directed it to do last week, namely, to provide the actual search review protocol
  it will in fact use to review the electronic data, so that the defendants can run their own
  searches and obtain some basic notice of what evidence the government intends to use to
  prove its case. The government has now had an additional four days to come up with the
  search protocol the defendants requested on June 7 and the Court ordered them to
  produce on June 13; consequently, we ask the Court to order its disclosure forthwith.

      2. The Government Should Be Ordered to Clarify which Items It Intends to Return,
         and Return Those Items It Has No Basis to Retain

          In support of its excuse for failing to begin searching the documents and data it
  seized in November, the government attached to its Letter an exhibit, consisting of a
  spreadsheet of the items seized and “self-explanatory descriptions” of the status of those
  items, such as “Returned to Owner or Defendant,” “Available for Pickup,” and “Held as
  Evidence.” Letter at 3. The spreadsheet, however, is inaccurate and creates more
  confusion than it resolves.


  1
          Not to mention the fact that simply searching for the names of each defendant
  within the date-specific subset will almost certainly yield irrelevant, personal material for
  which the government has no probable cause. See United States v. Wey, 256 F. Supp. 3d
  355, 386 (S.D.N.Y. 2017) (noting the “circular structure” of including the name of the
  corporate entity and individuals who are the subject of the warrant and search as a
  limitation on the warrant’s authority to seize, and holding that the “result of that circular
  structure is that the would-be constraint imposed by [the warrant] is no constraint at all”).
Case 2:18-cr-00607-JMA Document 167 Filed 06/17/19 Page 4 of 6 PageID #: 760
  Hon. Joan M. Azrack
  June 17, 2019
  Page 4 of 6


          Perhaps the best example of the government’s confusion relates to the inventory
  of National Electronics and Gotham Discounts, which the government seized in their
  entirety from the warehouse at 500 Smith Street on November 15, 2018. Counsel for Mr.
  Khwaja has made repeated requests for the return of the inventory of National Electronics
  and Gotham Discounts, because that inventory loses value over time. A copy of
  Counsel’s initial letter of December 17, 2018, requesting return of the inventory, is
  attached as Exhibit A. The government responded to that letter on December 27, 2018,
  stating that “the government no longer needs to hold these phones as evidence,” but
  indicating that it would continue to hold the phones as possibly subject to forfeiture. A
  copy of the government’s December 27, 2018 letter is attached as Exhibit B. Thereafter,
  the government served a CAFRA notice in connection with the inventory, a copy of
  which is attached as Exhibit C. The defendant demanded that the government
  commence forfeiture proceedings against the inventory, as required by CAFRA, and a
  copy of that demand is attached at Exhibit D.

          The government failed to take any action against the inventory, as it was required
  to do by CAFRA. On June 7, Defendant Khwaja’s counsel demanded that the inventory
  be returned, in accordance with the statute. See 18 U.S.C. § 983(a)(3)(B). Despite the
  clear mandate of the statute and the position it had previously taken, the government
  continued to insist on its right to hold onto the cell phones at the June 13 conference,
  stating that the cell phones were being retained by the government as “[e]vidence first
  and ultimately we intend to have them forfeited.” Tr. 13:3-4.

          The Court ordered the government to make a submission setting forth the basis
  for retaining the cell phone inventory within a week. See id. at 13:9-11. However, that
  inventory is listed in the exhibit to the government’s Letter as “Available for Pickup.”
  See Letter, Exhibit A, at page 2 (emphasis added) (indicating that “bulk cell phones” and
  “samples of inventory” are “available for pick up”). We are left to wonder: has the
  government changed its position yet again, or is it simply unable to provide accurate
  information to the defendants and the Court regarding the property it seized?2

  2
          We note that with respect to the Taban Company Habib Bank account, the
  government made another inaccurate claim at the June 13 status conference when it
  asserted this bank account was “never seized,” Tr. 8:10. A copy of the CAFRA notice
  sent to the defendants advising them that the Habib Bank account had been seized, and
  the defendants’ demand that the government file a complaint against the property are
  attached as Exhibit E. When we provided the seizure notice attached as Exhibit E to the
  government, the government confessed that it had in fact seized the Taban Company’s
  account, and had removed the funds from Habib Bank. The government also stated that
  the funds had been placed into some sort of general account at Customs and Border
  Patrol where they were not immediately accessible. It is our understanding that the
  government is now “searching” for the funds. At this point, it is unclear when the
  government will be able to retrieve these funds and return them to the Defendants. All
Case 2:18-cr-00607-JMA Document 167 Filed 06/17/19 Page 5 of 6 PageID #: 761
  Hon. Joan M. Azrack
  June 17, 2019
  Page 5 of 6


          Based on the foregoing, we ask the Court to order the government to review again
  the seized items, correct the erroneous spreadsheet it provided, actually return all items it
  claims to have returned, and otherwise provide an explanation for the items it declines to
  return so we can take such matters up with the Court. We ask that the government be
  ordered to comply with this request by the end of the week.

      3. The Defendants Will Move for Suppression Based on the Government’s
         Delinquent Conduct, among Other Grounds

          As discussed above, while conspicuously avoiding saying so directly, the
  government’s Letter makes clear that despite having vast troves of our clients’ electronic
  data in its possession for seven months, it has not even begun to review that material.
  The government’s conduct in this case bears striking resemblances that in United States
  v. Metter, 860 F. Supp. 2d. 205 (E.D.N.Y. 2012), and United States v. Debbi, 244 F.
  Supp. 2d 235 (S.D.N.Y. 2003). Mr. Khwaja and Ms. Rhamatzada consequently plan to
  move for suppression based on those authorities, as well as for other reasons.

         In Metter, as in this case, the government seized dozens of computers from a
  company under investigation. 860 F. Supp. 2d at 214. Unlike in this case, it promptly
  imaged the computers and returned the originals to their owners. Id. However, the
  government then sat on its hands, retaining the data “with no plans whatsoever to begin
  review of that data to determine whether any irrelevant, personal information was
  improperly seized.” Id. at 215. Chief Judge Irizarry ordered blanket suppression of the
  materials in light of the government’s failure to conduct any search for a period of fifteen
  months. Id. at 216. In so doing, she relied on Debbi, in which Judge Rakoff ordered
  suppression of all documents seized from the defendant’s home that were outside the
  scope of the warrant – and ordered a hearing on whether to grant blanket suppression –
  where the government had failed to begin searching boxes of items it had seized for
  approximately six months between the seizure and the initial suppression hearing. 244 F.
  Supp. 2d at 237-38. The government ultimately consented to blanket suppression of all
  items seized from the defendant’s home. See United States v. Debbi, No. 02 CR.
  808(JSR), 2003 WL 1922928, at *1 (S.D.N.Y. Mar. 31, 2003).3

  we can say for certain is that the government did not provide the Court with accurate
  information about these funds at the June 13 Conference.
  3
          Similarly, in a recent case from this district, in which a motion to suppress is still
  sub judice, the defendant raised the fact that the government had retained electronic
  devices seized from his home for over a year. See Mot. to Suppress at 31-33, United
  States v. Messalas, 17-CR-339 (RRM) (E.D.N.Y. Nov. 28, 2019), ECF No. 143. Rather
  than defend its practice, the government returned all the electronic devices and
  disclaimed any intention to use evidence obtained from them in its case-in-chief. See
  Response in Opp’n to Mot. to Suppress at 41, United States v. Messalas, 17-CR-339
  (RRM) (E.D.N.Y. Jan. 12, 2019), ECF No. 148.
Case 2:18-cr-00607-JMA Document 167 Filed 06/17/19 Page 6 of 6 PageID #: 762
  Hon. Joan M. Azrack
  June 17, 2019
  Page 6 of 6


          In light of the government’s dereliction of its duty to investigate and prosecute
  this case, the undersigned will move on behalf of Mr. Khwaja and Ms. Rhamatzada to
  suppress all evidence seized in the searches of their homes and of the office at 500 Smith
  Street. We anticipate raising other grounds to suppress besides the Metter/Debbi line of
  cases, including deficiencies in the warrants and the searches themselves. In the interest
  of efficiency, we propose to raise these legal challenges in an omnibus motion that may
  address other issues in the case, such as the deficiency of the wiretap applications,
  duplicity of the indictment’s conspiracy count, and severance.

         Because substantial time has already been lost, we respectfully request that the
  Court set the following briefing schedule:

             •   Order the government to substantially complete discovery on the eight-
                 week timeline the Court previously set at the status conference, i.e., by
                 August 8, 2019.

             •   Defendants’ omnibus motion to be filed September 9, 2019.

             •   Government response to be filed by October 9, 2019.

             •   Defendants’ reply, if any, to be filed by October 23, 2019.

             •   Schedule oral argument and a hearing, if needed, on November 15, 2019.

         We appreciate the Court’s consideration.

                                                       Respectfully submitted,
                                                       /s/
                                                       Michael Tremonte
                                                       Noam Biale
                                                       Sher Tremonte LLP

                                                       Attorneys for Shikeba Rhamatzada

                                                       /s/
                                                       Roland G. Riopelle
                                                       Sercarz & Riopelle, LLP

                                                       Attorney for Abdulrahman Khwaja


  cc:    All counsel (by ECF)
